Citation Nr: 1024989	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-27 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for cardiomyopathy with 
congestive heart failure, and mitral valve regurgitation, and 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in June 2005, a statement of the 
case was issued in August 2006, and a substantive appeal was 
received in August 2006.

Although the Veteran requested a RO hearing in September 2008, he 
failed to report for his scheduled January 2010 hearing.

The issues of entitlement to service connection for low back 
disability and entitlement to service connection for 
cardiomyopathy with congestive heart failure, and mitral valve 
regurgitation, and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  A July 1994 RO rating decision denied entitlement to service 
connection for back disability; the Veteran was notified of his 
appellate rights, but did not appeal the decision.

2.  Certain evidence received since the RO's July 1994 rating 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for low back disability, and 
raises a reasonable possibility of substantiating the claim. 




CONCLUSION OF LAW

New and material evidence has been received since the RO's July 
1994 rating decision, and the claim of entitlement to service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The request to reopen the Veteran's claim for low back disability 
involves an underlying claim of service connection.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 



New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in May 
2004, and the regulation applicable to his appeal defines new and 
material evidence as existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Analysis

Historically, the Veteran filed a claim of entitlement to service 
connection for back disability in April 1975.  In support of his 
claim, the evidence of record contained the Veteran's service 
treatment records, VA treatment records, and a July 1975 VA 
examination report.  Service treatment records documented 
complaints of and treatment for low back pain.  An x-ray report, 
in connection with the July 1975 VA examination, revealed that 
the Veteran's bones were normal in density and architecture, his 
intervertebral disc spaces were all well maintained, his 
lumbosacral sacroiliac and apophyseal joints were all normal in 
appearance, and no soft tissue abnormalities were noted.  The 
clinician from the July 1975 VA examination diagnosed the Veteran 
with low back pain.

The Board notes that the RO denied the Veteran's claim for 
entitlement to service connection for low back disability in an 
August 1975 rating decision.  The RO ultimately found that the 
evidence did not show that the Veteran had a current back 
disability.

In August 1993, the Veteran filed a request to reopen his claim 
for entitlement to service connection for back disability.  In 
support of his claim, the new evidence of record included private 
treatment records.  The private treatment records documented a 
current low back disability.

In a July 1994 rating decision, the RO declined to reopen the 
Veteran's claim for entitlement to service connection for back 
disability.  The Board notes that the RO ultimately found that 
the Veteran's evidence was not material to the issue, and stated 
that the "evidence contains no findings regarding service 
incurrance of a back condition."  The Veteran was informed of 
the decision but he did not file a timely notice of disagreement.  
Therefore, the decision became final.  38 U.S.C.A. § 7105(c).  
Accordingly, service connection for low back disability may only 
be considered on the merits if new and material evidence has been 
received since the time of the July 1994 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In May 2004, the Veteran filed another request to reopen his 
claim for entitlement to service connection for back disability.  
In support of his claim, the new evidence of record included two 
VA opinions, VA treatment records, private medical records, 
Social Security Administration records, and lay statements.

A physician from VA's Department of Physical Medicine and 
Rehabilitation (PM&R) wrote two opinions in support of the 
Veteran's claim, dated in December 2004 and May 2005.  The 
physician stated that the Veteran was being followed by the 
clinic for chronic low back pain with radiculitis.  The physician 
stated that he reviewed a service treatment record from August 
1974, which showed complaints of and treatment for back pain 
secondary to a lifting injury.  The physician opined that there 
appeared to be a causal relationship between the Veteran's 
current pain complaints and his initial in-service injury.  The 
physician further stated that a MRI showed evidence of multilevel 
degenerative disc disease and facet arthropathy, which could also 
be related to the Veteran's prior injury.

Certain evidence submitted since the July 1994 RO decision is new 
to the record and is material, as it suggests that the Veteran's 
current low back disability is related to his active duty 
service.  As the Veteran's claim was previously denied due to 
lack of evidence showing a current back disability and a nexus to 
service, the Board has determined that the above evidence is new 
and relates to an unestablished fact necessary to substantiate 
the merits of the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for low back 
disability.  Therefore, the claim of service connection for low 
back disability is reopened.  38 U.S.C.A. § 5108.  The Board's 
decision is strictly limited to the reopening of the claim and 
does not address the merits of the underlying service connection 
claim. 

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  It is anticipated that any VCAA deficiencies will be 
remedied by the actions taken by the RO as directed in the remand 
section of this decision. 




ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for low back disability.  To 
this extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision. 


REMAND

I.  Low Back Disability

In this case, the Veteran contends that he is entitled to service 
connection for low back disability.  Regrettably, the record as 
it stands is currently inadequate for the purpose of rendering a 
fully informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  See Littke 
v. Derwinski, 1 Vet. App. 90, 92-93 (1990).  The Board finds that 
additional development is necessary prior to final appellate 
review.

The Board notes that the Veteran was afforded a VA examination 
for his claimed disability in July 1975.  In connection with the 
examination, an x-ray report revealed that the Veteran's bones 
were normal in density and architecture, his intervertebral disc 
spaces were all well maintained, his lumbosacral sacroiliac and 
apophyseal joints were all normal in appearance, and no soft 
tissue abnormalities were noted.  The examiner diagnosed the 
Veteran with low back pain.  In an August 1975 rating decision, 
the RO denied the Veteran's claim for entitlement to service 
connection for low back disability, and determined that the 
evidence did not show that the Veteran had a current back 
disability.

The Veteran has also submitted two VA medical opinions (from the 
same physician) in support of his claim, dated in December 2004 
and May 2005.  The physician opined that there appeared to be a 
causal relationship between the Veteran's current low back 
disability and his initial in-service injury.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  Unfortunately, the 
Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  In 
this regard, the Board notes that the July 1975 VA examination 
report appears to be inconsistent with the two VA medical 
opinions from December 2004 and May 2005.  In addition, it 
appears as though the VA physician who provided the December 2004 
and May 2005 opinions did not have access to the entire claims 
file.  In order to afford the Veteran every consideration with 
his appeal, the Board believes that scheduling the Veteran for 
another VA examination for his claimed low back disability is 
appropriate in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).

In addition, it appears that all service treatment records, and 
relevant VA and private treatment records may not be associated 
with the claims file.  In this regard, the Board observes that 
the Veteran's May 2004 claim states that he was treated for his 
back injury in May 1974 at a hospital in Friedberg, Germany.  The 
Board also observes that a VA Form 10-7131, dated in August 1977, 
references treatment from the Henderson, Nevada VA Outpatient 
Clinic, and the Veteran also listed such treatment on his August 
1979 claim (which states that he received treatment from that 
facility since 1975).  The Veteran's August 1979 claim also lists 
treatment for his claimed back disability from the Sunrise 
Hospital in Las Vegas, Nevada from June 1979.  In addition, VA 
received a statement from the Veteran (a VA Form 21-4138), in 
September 1983, in which he stated that he received treatment 
from a VA outpatient clinic on that day, as well as that he had 
undergone a cat scan at the Sunrise Hospital in approximately 
1977.  The Board observes that these records are not associated 
with the claims file.  The Board finds that the record is unclear 
as to whether the RO has taken all appropriate action to request 
and obtain these records.

VA is required to obtain service treatment records and relevant 
VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
As such, the AMC/RO should obtain any missing service treatment 
records and VA treatment records relevant to the appeal.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992).

Furthermore, in light of the need to return the case for 
additional development and in order to afford the Veteran every 
consideration with his appeal, the Board believes it appropriate 
to provide the Veteran with another opportunity to authorize VA 
to obtain any pertinent private treatment records.  Nevertheless, 
the Veteran is reminded that he has an obligation to cooperate 
fully with VA's efforts to obtain the medical records, 
specifically including any necessary authorization from the 
Veteran.  38 C.F.R. § 3.159(c)(1).  While VA has a duty to assist 
the Veteran in the development of his claim, the Veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

II.  Cardiomyopathy with Congestive Heart Failure,
and Mitral Valve Regurgitation, and Hypertension

The Board finds the Veteran's claim of entitlement to service 
connection for cardiomyopathy with congestive heart failure, and 
mitral valve regurgitation, and hypertension should be deferred 
pending the above actions.  The Board notes that it may be that 
some of the records obtained as a result of further evidentiary 
development may pertain to the Veteran's claimed heart 
disabilities.  

In this regard, the Board notes that treatment records since 1975 
are being requested from the Henderson, Nevada VA Outpatient 
Clinic.  The Veteran listed treatment from that VA facility on 
his August 1979 claim; however, these records are not associated 
with the claims file and the record is unclear as to whether 
appropriate action has been taken to request and obtain these 
records.  In addition, the Board notes that an April 1990 private 
treatment record documents that the Veteran provided a past 
medical history of hypertension for 15 years, which would be 
within the one year presumptive period of 38 C.F.R. § 3.309.  
However, the Board also notes that the private treatment records 
document that the Veteran reported many different time frames for 
when his hypertension originated, which included dates after the 
presumptive period.

Additionally, the Board notes that the record is unclear as to 
whether certain presumptions of service connection based upon 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam era are applicable.  See 38 C.F.R. 
§ 3.307(a)(6).  The Board notes that the Veteran stated in his 
May 2004 claim that he served in Vietnam for 12 days in April 
1974.  However, the Veteran's service personnel records reflect 
that his only oversea service was in Germany from November 1973 
to April 1975.  Nevertheless, in light of the need to return the 
case for additional development, the Board finds that it is 
appropriate to attempt to determine whether the Veteran had 
service within the Republic of Vietnam during the Vietnam era.

VA law and regulations provide that if a veteran was exposed to 
an herbicide agent during active military, naval, or air service, 
certain diseases shall be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  As required by 38 U.S.C. 1116, VA will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for those 
diseases.  Those regulations will take effect on that date that a 
final rule is published in the Federal Register.  Until that 
time, VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed the 
Board to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  On March 25, 2010, 
VA published a proposed rule regarding the proposed regulations.  
See Diseases Associated With Exposure to Certain Herbicide Agents 
(Hairy Cell Leukemia and Other Chronic B Cell Leukemias, 
Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 
14391 (proposed Mar. 25, 2010) (to be codified at 38 C.F.R. § 
3.309(e).  The Board observes that the proposed rule states that, 
for purposes of the regulation, the term ''ischemic heart 
disease'' includes, but is not limited to, old myocardial 
infarction and atherosclerotic cardiovascular disease, but not 
hypertension.  Id.

The Board notes that a May 5, 2004 VA treatment record states 
that the Veteran incurred a myocardial infarction in March 2004; 
other VA records document that he has been diagnosed with 
cardiomyopathy with congestive heart failure and mitral valve 
regurgitation.

Therefore, since central to this case is the question of the 
verification of the Veteran's alleged service within Vietnam 
since he was not actually stationed in Vietnam, the Board 
believes that further evidentiary development is warranted in 
order to determine whether the stay is applicable to the 
Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action 
to determine whether the Veteran had service 
within the Republic of Vietnam during the 
Vietnam era.  The Board notes that the 
Veteran claimed (on his May 2004 VA Form 21-
526) that he served in Vietnam from April 6, 
1974 to April 18, 1974.





2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records that are not currently 
incorporated into the claims file, 
specifically including records from 
Friedberg, Germany in May 1974.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

3.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal, specifically including records 
from the Henderson, Nevada VA Outpatient 
Clinic from 1975 to 1979, and from the Las 
Vegas, Nevada VA Outpatient Clinic from 1975 
to 1987.  If additional records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should be clearly documented in the claims 
file.

4.  The AMC/RO should contact the Veteran and 
again request that he identify any relevant 
post-service medical treatment (including the 
names, locations, and approximate dates).  
With any necessary authorization from the 
Veteran, the AMC/RO should take appropriate 
action to obtain and associate with the 
claims file any private medical records 
identified, including treatment records from 
the Sunrise Hospital in Las Vegas, Nevada 
from 1977 to 1979.  If additional records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in the 
claims file.

5.  After the foregoing development has been 
completed, the Veteran should be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed low back disability.  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed low back disability 
is causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report, including appropriate discussion of 
service treatment records documenting back 
pain during service.

6.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


